Citation Nr: 0823388	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
February 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for PTSD.

In December 2003, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript has been associated 
with the claims file.

In August 2004, the matter was remanded for additional 
development.  All development has been completed and the 
matter is before the Board for consideration.


FINDING OF FACT

It is as likely as not that the veteran's current PTSD is the 
result of his service.


CONCLUSION OF LAW

Service connection for PTSD has been established. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM 
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140 141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis.  See VAOPGCPREC 12 99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

In this case, the veteran has a current diagnosis of PTSD.  
He alleges that he has PTSD as the result of stressors 
experienced while serving in the military.  Specifically, he 
has identified two in-service stressors as the basis for his 
claim for service connection for PTSD.  One stressor concerns 
his involvement in an automobile accident in October 1955 in 
which his chest was injured.  Service medical records 
document treatment of the veteran's chest following an 
automobile accident in October 1955.  The other stressor 
concerns a collision between a gas truck and an Army truck 
which the veteran says he witnessed.  He reports that he saw 
many people die as a result of this accident.  No 
documentation has been provided to verify this collision and 
the U.S. Armed Services Center for Unit Records Research was 
unable to confirm any details of the veteran's service.

A medical record dated May 2002 indicates that the veteran 
has a diagnosis of PTSD.  The veteran reviewed his symptoms 
and discussed the vehicle accident that he suffered in 
service.  He indicated that he was a passenger in the vehicle 
and that the car was pinned against a bridge over a body of 
water.  The medical provider stated that he diagnosed the 
veteran with PTSD one year prior as being due to the car 
accident at Fort Benning.  

A letter from a VA staff psychiatrist, dated April 2008, 
indicates that he reviewed the veteran's medical records and 
confirmed that the veteran has been treated for PTSD relating 
to his automobile accident in 1955 since 2001.  The 
psychiatrist opined that the veteran continues to suffer PTSD 
relating to the 1955 automobile accident.

Medical records dated January 2007 and October 2007 indicate 
that the veteran was in a vehicle accident while on duty.  
The October record indicates that the veteran has 
difficulties driving and that he avoids bridges whenever 
possible.  He also indicated that he has flashbacks and 
intrusive thoughts whenever he hears or sees something about 
automobile accidents.  He was diagnosed with PTSD.

The Board finds that these opinions are entitled to some 
probative weight.

In June 2005, the veteran had a VA examination.  At that time 
the veteran reported only the incident where he witnessed an 
accident between an army truck and gasoline truck.  He 
indicated that people died in the explosion and that he has 
recurrent thoughts about the accident.  The veteran did not 
mention the car accident that he was involved in and from 
which he received chest injuries; however, the examiner made 
it clear that the veteran has a poor memory, is a poor 
historian, and may be suffering dementia.  He further 
indicated that the veteran could not remember the name of any 
president or remember the month, day, or year.  The examiner 
opined that the stressor was the vehicle accident that the 
veteran witnessed, and further found that the veteran is 
incompetent to handle his personal and financial affairs 
because of his memory problem.

Based upon a review of the evidence, and giving the veteran 
the benefit of the doubt, it appears that the 1955 vehicle 
accident has been verified by service medical records and 
that medical providers have attributed his PTSD symptoms to 
that accident.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies.  
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the veteran's 
psychiatric diagnosis will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  Accordingly, the appeal is granted.  
The extent of the PTSD is not before the Board at this time.  
Clearly, this decision does not service connect the veteran's 
dementia (if any) or any other problem other than PTSD.  The 
issue of service connection for dementia or any other 
disorder other than PTSD is not at issue before the Board at 
this time. 




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


